Title: From Alexander Hamilton to Sharp Delany, 21 December 1789
From: Hamilton, Alexander
To: Delany, Sharp


Treasury Department, December 21, 1789. “An application has been lately made to me by the Board of wardens of the Port of Philadelphia for the reimbursement of a Sum of money by them expended for the maintenance and Support of the Light house, Beacons &ca in the Bay and River Delaware.… As it is necessary that these Establishments Should be properly Supported, you will advance to Wm Allibone Esqr, Master Warden of the Port of Philadelphia, the Sum of 1600 Dollars.…”
